Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Analysis - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because the claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 2 and 10 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
As for the limitation "first voltage conversion unit”, [0047] of the specification and Fig. 2 of the drawing disclose the "first voltage conversion unit” comprises a first resistor and a second resistor. 
As for the limitation "voltage drop detection module”, [0048] of the specification and Fig. 2 of the drawing disclose the "voltage drop detection module” comprises a third resistor , a current operational amplifier, and a second voltage conversion unit. However, the disclosure does not provide the structure associated with the “second voltage conversion unit” to perform the claimed function. 
As for the limitation "reference voltage adjustment module”, [0050] of the specification and Fig. 2 of the drawing disclose the "reference voltage adjustment module” is a voltage adder. 
As for the limitation "control module”, [0049] of the specification and Fig. 2 of the drawing disclose the " control module” comprises an differential amplifier, a pulse width modulation (PWM) controller, and a driving circuit. 
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-10 are rejected under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitations “the anode”, “the cathode”, “the drain”, “the gate”, “the source”, and “the reference voltage adjustment module”. There is insufficient antecedent basis for the limitations. For the purpose of the examination, the limitations 

7.	Claims 1-10 are rejected under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	The limitation “control module” in claims 1 and 10 and the limitation “second voltage conversion unit” in claim 2” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Since the written description fails to disclose the corresponding structure and material of “second voltage conversion unit” for performing the entire claimed function, and the “control module” comprises the “second voltage conversion unit”, the claims 1 and 2 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Applicant may: 
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 

(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-10 are rejected as being dependent upon rejected base claims.

8.	Claim 4 is rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. Specifically, the written description fails to disclose the corresponding structure of “second voltage conversion unit” for obtaining the conversion factor of (R2 x R)/((R1 +R2) x R3) and performing the claimed conversion function.

Claim Rejections - 35 USC § 112 
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 6 recites a limitation “wherein the driving unit comprises a second N-type FET and a third P-type FET; the second N-type FET has the gate electrically connected to the output terminal of the PWM controller, the source electrically connected to a power voltage, and the drain electrically connected to the drain of the third P-type FET; the third P-type FET has the gate electrically connected the output terminal of the PWM controller, the drain electrically connected to the first FET's gate, and the source to ground; and the 

    PNG
    media_image1.png
    184
    280
    media_image1.png
    Greyscale

Annotated version of Applicant’s Fig. 2
The electrical arrangement of Q2 and Q3 is incorrect and the driving circuit 43 does not work to control the N-type FET Q1 no matter the driving circuit 43 receives a high level or a low level control signal from the PWM controller. Therefore, claim 6 contains a subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

11.	Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
. 

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.

Regarding claim 1, Smith (e.g., Fig. 5) discloses a direct current (DC) boost circuit (e.g., a boost circuit as shown in Fig. 5), comprising an inductor (inductor L), a diode (diode D), a first capacitor (capacitor C), a first field effect transistor (FET) (transistor SW), a first voltage conversion unit (voltage conversion circuit FB), a voltage drop detection module (voltage drop detection circuit comprising a current sensing resistor RSNS and an amplifier gM), and a control module (control circuit comprising a comparator circuit CP, ONE SHOT circuit, and a DRV circuit), wherein 
the inductor (inductor L) has a first terminal (input terminal) electrically connected to an input voltage (input voltage VIN) and a second terminal (output terminal) electrically connected to the anode of the diode (anode of diode D); the cathode of the diode (cathode of diode D) is electrically connected and provides an output voltage (output voltage VOUT) to a load (load ZL); the first capacitor (capacitor C) has a first terminal (top terminal) electrically connected to the cathode of the diode (cathode of diode D) and a second terminal (bottom terminal) to ground (ground); the first FET has the drain (drain of transistor SW) electrically connected the inductor's second terminal (output terminal of inductor L), the gate (gate of transistor SW) electrically connected to an output terminal of the control module (PWM control circuit comprising a comparator circuit CP, ONE SHOT circuit, and a DRV circuit), and the source (source of transistor SW) electrically connected to an input terminal of the voltage drop detection module (voltage drop detection circuit comprising a current sensing resistor RSNS and an amplifier gM); the first voltage conversion unit (voltage conversion circuit FB) has an input terminal electrically connected to the cathode of the diode (cathode of diode D), and an output terminal electrically connected to a first input terminal of the control module (control circuit comprising a comparator circuit CP, ONE SHOT circuit, and a DRV circuit); the voltage drop detection module (voltage drop detection circuit comprising a current sensing resistor RSNS and an amplifier gM) has an output terminal electrically connected to a first input terminal of the reference voltage adjustment module (summing junction circuit that combines a reference voltage VREF and the voltage from the voltage drop detection circuit); the reference voltage adjustment module (summing circuit that combines a reference voltage VREF and the voltage from voltage drop detection circuit) has a second input terminal electrically connected to an original reference voltage (reference voltage VREF), and an output terminal (output terminal corresponding to voltage VX) electrically connected to a second input terminal of the control module (an input terminal of comparator circuit CP of the control circuit); 
the first voltage conversion unit (voltage conversion circuit FB) converts the output voltage (output voltage VOUT) to obtain a corresponding first voltage (voltage VFB), and supplies the first voltage (voltage VFB) to the first input terminal of the control module (an input terminal of comparator circuit CP of the control circuit); 
the voltage drop detection module obtains (voltage drop detection circuit comprising a current sensing resistor RSNS and an amplifier gM) and converts a current flowing through the first FET (current IL flowing through the transistor SW and the resister RSNS) to obtain a corresponding second voltage (voltage V0=-gM*IL*RSNS*RFB), and supplies the second voltage (voltage V0=-gM*IL*RSNS*RFB) to the (summing junction circuit that combines a reference voltage VREF and the voltage V0=-gM*IL*RSNS*RFB); 
the reference voltage adjustment module sums the second voltage and an original reference voltage (summing junction circuit that combines a reference voltage VREF and the voltage V0=-gM*IL*RSNS*RFB) to obtain an adjusted reference voltage (voltage VX=VREF+V0), and supplies the adjusted reference voltage (voltage VX) to the second input terminal of the control module (an input terminal of comparator circuit CP of the control circuit). 
Smith also the control module (control circuit comprising a comparator circuit CP, ONE SHOT circuit, and a DRV circuit) supplies a first control signal (control signal SWCTL) to the first FET (transistor SW) to increase a ratio of conduction interval to cutoff interval within a cycle of conduction and cutoff  when a voltage difference between the first input terminal and the second input terminal of the control module is greater than a preset standard difference value (Figs. 4B and 4C shows examples of duty cycle adjustment based on a voltage difference between the first input terminal and the second input terminal of the comparator circuit CP). Smith does not expressly disclose so as to increase the output voltage until the voltage difference between the first input terminal and the second input terminal of the control module is equal to the preset standard difference value; and the control module then supplies a second control signal to the first FET to keep the ratio of conduction interval to cutoff interval constant. However, the claimed feature is merely the function intended to obtain. Furthermore, it is obvious to one skilled in the art that the boost circuit with the control circuit as disclosed by Smith is capable of obtaining the functions as claimed. The examiner further cites Nelson as a (Figs. 1-2) discloses a boost circuit (Fig. 2), comprising a control module (Fig. 1; a comparator circuit 116, a flip-flop circuit 106, and a driver 108), wherein the control module (Fig. 1; a comparator circuit 116, a flip-flop circuit 106, and a driver 108) supplies a first control signal to the first FET (transistor 110) to increase a ratio of conduction interval to cutoff interval within a cycle of conduction and cutoff  when a voltage difference between the first input terminal and the second input terminal of the control module is greater than a preset standard difference value (col. 6, line 35-col. 7, line 23; duty cycle adjustment based on a voltage difference between the first input terminal and the second input terminal of the comparator circuit CP), so as to increase the output voltage until the voltage difference between the first input terminal and the second input terminal of the control module is equal to the preset standard difference value; and the control module then supplies a second control signal to the first FET to keep the ratio of conduction interval to cutoff interval constant (col. 6, line 35-col. 7, line 23; duty cycle adjustment based on a voltage difference between the first input terminal and the second input terminal of the comparator circuit CP).
Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Nelson to the control circuit of the boost circuit as taught by Smith. The combination/motivation would be to provide a boost circuit with a constant current output.

Regarding claim 8, Smith in view of Nelson discloses the DC boost circuit according to claim 1, Smith (e.g., Fig. 5) discloses the DC boost circuit further comprising a bandgap reference voltage unit (col. 2, lines 49-52; bandgap reference voltage circuit) electrically connected to the second input terminal of the reference voltage adjustment module (summing junction circuit that combines a reference voltage VREF and the output voltage from the amplifier gM), wherein the original reference voltage is provided by the bandgap reference voltage unit (col. 2, lines 49-52; VREF provided by bandgap reference voltage circuit).

Regarding claim 10, Smith in view of Nelson discloses the DC boost circuit according to claim 1, Smith (e.g., Fig. 5) discloses a DC boost method for the DC boost circuit as claimed in Claim 1, comprising 
converting the output voltage (output voltage VOUT) of the DC boost circuit (e.g., boost circuit as shown in Fig. 5) to obtain a corresponding first voltage (voltage VFB), and supplying the first voltage (voltage VFB) to the first input terminal of the control module (an input terminal of comparator circuit CP of the control circuit) by the first voltage conversion unit (voltage conversion circuit FB); 
obtaining and converting a current flowing through the first FET (current IL flowing through the transistor SW and the resister RSNS) to obtain a corresponding second voltage (voltage V0=-gM*IL*RSNS*RFB), and supplying the second voltage to the first input terminal of the reference voltage adjustment module (summing junction circuit that combines a reference voltage VREF and the output voltage V0) by the voltage drop detection module (voltage drop detection circuit comprising a current sensing resistor RSNS and an amplifier gM); 
summing the second voltage (voltage V0=-gM*IL*RSNS*RFB) and an original reference voltage (reference voltage VREF) to obtain an adjusted reference voltage (voltage VX= VREF+ V0), and supplying the adjusted reference voltage (voltage VX= VREF+ V0) to the second input terminal of the control module (an input terminal of comparator circuit CP of the control circuit) by the reference voltage adjustment module; 
supplying a second control signal (control signal SWCTL) to the first FET (transistor SW) to maintain a constant ratio of conduction interval to the cutoff interval within a cycle of conduction and cutoff by the control module, when the voltage difference between the second and first input terminals of the control module is equal to the preset standard difference value (when VEB=VX, transistor SW is maintained on with a constant duty cycle).
Smith also suggests supplying a first control signal to the first FET to increase a ratio of conduction interval to the cutoff interval within a cycle of conduction and cutoff by the control module when a voltage difference between the first input terminal and the second input terminal of the control module is greater than a preset standard difference value (Figs. 4B and 4C shows examples of duty cycle adjustment based on a voltage difference between the first input terminal and the second input terminal of the comparator circuit CP). Smith does not expressly disclose so as to increase the output voltage. The examiner further cites Nelson as a reference. However, the claimed feature is merely the function intended to obtain. Furthermore, it is obvious to one skilled in the art that the boost circuit with the control circuit as disclosed by Smith is capable of obtaining the functions as claimed. Nelson (Figs. 1-2) discloses a driving method of the boost circuit (Fig. 2), comprising: supplying a first control signal to the first FET to increase a ratio of conduction interval to the cutoff interval within a cycle of conduction and cutoff by the control module when a voltage difference between the first input terminal and the (col. 6, line 35-col. 7, line 23; duty cycle adjustment based on a voltage difference between the first input terminal and the second input terminal of the comparator circuit CP). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Nelson to the control circuit of the boost circuit as taught by Smith. The combination/motivation would be to provide a boost circuit with a constant current output.

14.	Claims 2-3 are rejected under 35 U.S.C. 103 as unpatentable over Smith (US 7268526 B1) in view of Nelson (US 4823070) and further in view of Shimizu (US 8581567 B2).
Regarding claim 2, Smith in view of Nelson discloses the DC boost circuit according to claim 1, Smith (e.g., Fig. 5) discloses wherein the first voltage conversion unit comprises a first resistor and a second resistor (voltage conversion circuit FB comprises a first resistor and a second resistor); the first resistor has a first terminal electrically connected to the cathode of the diode; a second terminal electrically connected to the first terminal of the second resistor; the second terminal of the second resistor is connected to ground; the first and second terminals of the first resistor are the input and output terminals of the first voltage conversion unit, respectively  (voltage conversion circuit FB comprises a first resistor and a second resistor connected in series and formed a voltage divider, the first resistor has a first terminal connected to the cathode of the diode, the second terminal of the second resistor is connected to ground); 
the voltage drop detection module comprises a third resistor, a current operational amplifier, and a second voltage conversion unit (voltage drop detection circuit comprising a current sensing resistor RSNS, a current amplifier gM, and a voltage conversion circuit comprising a resistor RFB); the third resistor (resistor RSNS) has a first terminal electrically connected to the source of the first FET (transistor SW), and a second terminal to ground (ground); the non-inverting input terminal and inverting input terminal of the operational amplifier (current amplifier gM) are electrically connected to the first and second terminals of the third resistor (resistor RSNS), respectively; the output terminal of the operational amplifier (current amplifier gM) is electrically connected an input terminal of the second voltage conversion unit (voltage conversion circuit comprising a resistor RFB); an output terminal of the second voltage conversion unit(voltage conversion circuit comprising a resistor RFB) is electrically connected to the first input terminal of the reference voltage adjustment module (summing junction circuit that combines a reference voltage VREF and the output voltage from voltage drop detection circuit comprising a current sensing resistor RSNS and an amplifier gM); the input and output terminals of the voltage drop detection module are the first terminal of the third resistor and the output terminal of the second voltage conversion unit (voltage drop detection circuit comprising a current sensing resistor RSNS, a current amplifier gM, and a voltage conversion circuit comprising a resistor RFB and having the input and output terminals); 
(control circuit comprising a differential amplifier CP, ONE SHOT circuit, and a DRV circuit); the differential amplifier electrically connected to the output terminal of the reference voltage adjustment module (voltage drop detection circuit comprising a current sensing resistor RSNS and an amplifier gM), electrically connected to the output terminal of the first voltage conversion unit (voltage conversion circuit FB), and an output terminal electrically connected an input terminal of the PWM controller (ONE SHOT circuit generates PWM signals); an output terminal of the PWM controller is electrically connected an input terminal of the driving unit (DRV circuit); an output terminal of the driving unit (DRV circuit) is electrically connected to the gate of the first FET (transistor SW); the first and second input terminals of the control module are respectively the differential amplifier's inverting and non-inverting input terminals (differential amplifier CP has inverting and non-inverting input terminals); the output terminal of the control module is the output terminal of the driving unit (control circuit comprising a differential amplifier CP, ONE SHOT circuit, and a DRV circuit); 
the current operational amplifier (amplifier gM) obtains a voltage difference across the third resistor (resistor RSNS) and outputs the voltage difference to the second voltage conversion unit (voltage conversion circuit comprising a resistor RFB); the second voltage conversion unit (voltage conversion circuit comprising a resistor RFB) multiplies the voltage difference across the third resistor by a preset conversion factor to produce a second voltage (V0=-gM*IL*RSNS*RFB), and outputs the second voltage to the (summing junction circuit that combines the reference voltage VREF and the voltage V0); 
the reference voltage adjustment module is a voltage adder (summing junction circuit adds the reference voltage VREF and the voltage V0); 
the differential amplifier (differential amplifier CP) produces and output a control voltage to the PWM controller (ONE SHOT circuit generates PWM signals) according to a voltage difference between the non-inverting and inverting input terminals of the differential amplifier (voltage difference between VFB and the voltage VX); 
the PWM controller (ONE SHOT circuit generates PWM signals) outputs a pulse signal to the driving unit (DRV circuit) controlled by the control voltage (output signal from differential amplifier CP); 
the driving unit (DRV circuit) conducts the first FET (transistor SW) when the pulse signal is at a high level and cuts off the first FET when the pulse signal is at a low level (col. 2, lines 41-48; transistor SW is turned on when SWCTL is a high level signal and is turned off when SWCTL is a high low signal); 
when the voltage difference between the non-inverting and inverting input terminals of the differential amplifier is greater than the preset standard difference value, the differential amplifier outputs the corresponding control voltage to control the PWM controller to alter the duty ratio of its output pulse signal (Figs. 4B and 4C shows examples of duty cycle adjustment based on a voltage difference between the first input terminal and the second input terminal of the comparator circuit CP). 

(Figs. 1-2) discloses a boost circuit (Fig. 2), comprising a control module (Fig. 1; a comparator circuit 116, a flip-flop circuit 106, and a driver 108), wherein when the voltage difference between the non-inverting and inverting input terminals of the differential amplifier is greater than the preset standard difference value, the differential amplifier outputs the corresponding control voltage to control the PWM controller to alter the duty ratio of its output pulse signal (col. 6, line 35-col. 7, line 23; duty cycle adjustment based on a voltage difference between the first input terminal and the second input terminal of the comparator circuit CP) so that the first FET has a longer conduction interval within a cycle of the of the pulse signal; the output voltage is therefore increased until the voltage difference between the differential amplifier's inverting and non-inverting input terminals equal to the preset standard difference value; and the differential amplifier then outputs the corresponding control voltage to keep the pulse signal of the PWM controller at a fixed duty ratio (col. 6, line 35-col. 7, line 23; duty cycle adjustment based on a voltage difference between the first input terminal and the second input terminal of the comparator circuit CP). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Nelson to the control circuit of the boost circuit as taught by Smith. The combination/motivation would be to provide a boost circuit with a constant current output.

Smith and Nelson disclose the differential amplifier electrically connected to the output terminal of the reference voltage adjustment module and electrically connected to the output terminal of the first voltage conversion unit, but do not disclose the output terminal of the reference voltage adjustment module is electrically connected the non-inverting input terminal and the output terminal of the first voltage conversion unit is electrically connected the inverting input terminal. However,  Shimuzu (e.g., Figs. 1-5) discloses a control circuit configured to generate PWM control signals, wherein the differential amplifier (COM4) has the non-inverting input terminal (terminal +) electrically connected to the output terminal of the reference voltage adjustment module (circuit 12), the inverting input terminal (terminal -) electrically connected to the output terminal of the first voltage conversion unit (voltage conversion circuit formed by R1/R2). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Shimuzu to the control circuit of the boost circuit as taught by Smith in view of Nelson. The combination/motivation would be to provide a boost circuit with a constant current output.

Regarding claim 3, Smith in view of Nelson and further in view of Shimuzu discloses the DC boost circuit according to claim 2, Smith (e.g., Fig. 5) discloses wherein e.g., Fig. 5,  voltage conversion circuit FB comprises two resistors connected in series and forms a voltage divider, assume the two resistors are denoted by R1 and R2, the voltage output from the voltage divider and supplied to a first terminal of the differential amplifier CP is V1=(Vout x R2)/(R1 +R2). The voltage supplied to a second terminal of the differential amplifier CP is V2=VX=VREF-gM*IL*RSNS*RFB) Therefore, the voltage difference between two terminals of the differential amplifier CP is V2-V1. When V2=V1, the boost circuit operates with a constant current output, corresponding to gM*IL*RSNS*RFB=VREF-(Vout x R2)/(R1 +R2)).

15.	Claim 5 is rejected under 35 U.S.C. 103 as unpatentable over Smith (US 7268526 B1) in view of Nelson (US 4823070) and further in view of Ortiz (US 20140269799 A1).
Regarding claim 5, Smith in view of Nelson discloses the DC boost circuit according to claim 1, but does not disclose wherein the diode is a Schottky diode. However, Ortiz (e.g., Fig. 48)  discloses a boost circuit (boost circuit 1006) comprising a diode (diode 1008), wherein the diode (diode 1008) is a Schottky diode ([0201]; Schottky diode). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Ortiz to the control circuit of the boost circuit as taught by Smith in view of Nelson. The Schottky diode would provide a fast switching action.


Regarding claim 6, Smith in view of Nelson and further in view of Shimuzu discloses the DC boost circuit according to claim 2, Smith, Nelson and Shimuzu discloses the driving unit but does not disclose wherein the driving unit comprises a second N-type FET and a third P-type FET as claimed. However, Tsukiji (e.g., Figs. 1-2) discloses a boost circuit, wherein the driving unit comprises a second P-type FET (M2) and a third N-type FET (M3); the second N-type FET (M2) has the gate electrically connected to the output terminal of the PWM controller (PWM controller 10), the source electrically connected to a power voltage (VDD), and the drain electrically connected to the drain of the third N-type FET (M3); the third N-type FET (M3) has the gate electrically connected the output terminal of the PWM controller (PWM controller 10), the drain electrically connected to the first FET's gate (M1), and the source to ground; and the first FET (M1) is an N-type FET. The difference between Tsukiji and the claimed invention is that the second transistor M2 and the third transistor M2 of the driving circuit as taught by Tsukiji are P-type transistor and N-type transistor. However, it is a common knowledge that P-type transistor and N-type transistor can be exchanged, which would result in the driving circuit as claimed. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Tsukiji to the control circuit of the boost circuit as taught by Smith in view of Nelson. The combination/motivation would be provide a PWM control circuit to drive a boost circuit.


Regarding claim 7, Smith in view of Nelson discloses the DC boost circuit according to claim 1, Nelson (Fig. 2) discloses the DC boost circuit further comprising a second capacitor (capacitor 222), wherein the second capacitor (capacitor 222) has a first terminal (top terminal) electrically connected to the first terminal (input terminal) of the inductor (inductor 202), and a second terminal (bottom terminal) to ground (GND). Smith and Nelson do not disclose the third capacitor as claimed. However, Romeo (e.g., Fig. 1) discloses a boost circuit (boost circuit 100) comprising a third capacitor (capacitor 164), wherein the third capacitor (capacitor 164) has a first terminal (top terminal) electrically connected to the cathode of the diode (diode 120), and a second terminal (bottom terminal) to the output terminal of the first voltage conversion unit (output terminal of voltage divider formed by resistors 162 and 166). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Romeo to incorporate a capacitor to the voltage conversion circuit as taught by Smith in view of Nelson. The combination/motivation would be to reduce electrical noise and improve feedback signal quality.

18.	Claim 9 is rejected under 35 U.S.C. 103 as unpatentable over Smith (US 7268526 B1) in view of Nelson (US 4823070) and further in view of Lee (US 9392653 B2).
Regarding claim 9, Smith in view of Nelson discloses the DC boost circuit according to claim 1, but does not disclose wherein the output voltage is the positive power voltage to an OLED display device; and the load is the pixel driving circuit of the (e.g., Figs. 1-3) disclose a DC boost circuit (Fig. 3; boost converter 152) wherein the output voltage is the positive power voltage (output voltage ELVDD) to an OLED display device (OLED display device 100); and the load is the pixel driving circuit of the OLED display device (e.g., Figs. 1-2; OLED pixel driving circuit). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to use the boost circuit as taught by Smith in view of Nelson as a power source to drive an OLED display device, as taught by Lee.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

/YUZHEN SHEN/Primary Examiner, Art Unit 2691